Citation Nr: 0320896	
Decision Date: 08/20/03    Archive Date: 08/25/03

DOCKET NO.  00-14 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


INTRODUCTION

The veteran had active duty from November 1978 to November 
1981, and from June 1992 to October 1992.

The current appeal arose from a February 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Antonio, Texas.  The RO determined that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for a back disorder 
secondary to a February 16, 1979 hit and run accident.

In September 2000 the veteran and his wife provided oral 
testimony before a Hearing Officer at the RO, a transcript of 
which has been associated with the claims file.

In September 2002 the veteran provided oral testimony before 
the undersigned Veterans Law Judge via a video conference 
with the RO, a transcript of which has been associated with 
the claims file.

In January 2003 the Board of Veterans' Appeals (Board) 
determined that new and material evidence had been submitted 
to reopen the claim of entitlement to service connection for 
a back disorder.  The Board also undertook internal 
development of the record with respect to the issue of 
entitlement to service connection for a back disorder on a de 
novo basis.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



In January 2003 the Board commenced action to undertake 
additional development on the claim of entitlement to service 
connection for a back disorder pursuant to the authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(38 C.F.R. § 19.9(a)(2)).  This has been partially completed.

In May 2003 the Board provided notice of the prospective 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (38 C.F.R. § 20.903).  In 
June 2003 the representative responded on the veteran's 
behalf by advising the veteran had indicated he had no 
additional medical records from August 2002 to the present, 
and had requested that the Board enter a decision as 
expeditiously as possible.

In accordance with the reported development the Board 
obtained additional medical treatment reports; however, it 
appears that a special orthopedic examination of the veteran 
to address the etiology of any back disorder present was not 
accomplished.  Such examination is critical to the issue on 
appeal.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

In this case, the RO's failure to issue a development letter 
consistent with the notice requirements of the VCAA amounts 
to a substantial oversight indicative of minimal RO 
development and accordingly compels remand.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA of 
2000 and its implementing regulations.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).

Accordingly, this case is remand to the RO for the following 
actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should furnish the appellant 
with a development letter consistent with 
the notice requirements of the VCAA, as 
clarified by Quartuccio, supra.  The RO 
should advise the appellant that he has 
up to one year after the letter is 
provided to submit additional evidence, 
and that, if the case is returned to the 
Board, the Board will not be able to 
adjudicate the claim prior to the 
expiration of the one-year time period 
unless the appellant indicates that he 
has no additional evidence to submit or 
waives the one-year response period.

3.  The RO should then conduct any 
necessary development brought about by 
the appellant's response.  

4.  The RO should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate medical specialist 
including on a fee basis if necessary for 
the purpose of ascertaining the nature, 
extent of severity, and etiology of any 
back disorder(s) found present.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  


The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  The 
examiner, with the veteran's consent, 
should take x-rays and a magnetic 
resonance imaging (MRI) of the cervical, 
thoracic, and lumbar spines.  Any further 
indicated studies should be conducted.

The examiner must be requested to express 
an opinion as to whether any back 
disorder(s) found on examination is/are 
the result of a car accident in service 
in 1979, or any other incident of 
service, or if pre-existing service, 
was/were aggravated thereby?  If any back 
disorder(s) found on examination is/are 
not related to service, the examiner must 
opine as to the specific etiology if 
possible.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in the sections 3 and 4 of the 
Act (38 U.S.C. §§  5102, 5103, 5103A, and 
5107) are fully complied with and 
satisfied.

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the claim of entitlement to service 
connection for a back disorder on a de 
novo basis.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required by the veteran until he is notified by 
the RO; however, the veteran is hereby notified that failure 
without good cause shown to report for any scheduled VA 
examination(s) may adversely affect the outcome of his claim 
of entitlement to service connection for a back disorder.  
38 C.F.R. § 3.655 (2002).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


